Title: To Thomas Jefferson from Thomas Cooper, 18 December 1802
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Wilkesbarre 18 December 1802
          
          I have received (yesterday) the kind letter you addressed to me in answer to mine from Northumberland. I thank you for the intimation respecting my Son, who I hope will do no discredit to the appointment. He will remain here untill he receives information of his being actually commissioned. 
          Believe me, with sincere respect Dear Sir Your faithful friend
          
            Thomas Cooper
          
        